DETAILED ACTION

Response to Amendment
Claims 1, 4 and 6 are pending in the application.  Previous grounds of rejection have been withdrawn as a result of the amendment submitted 1/11/2021.

Allowable Subject Matter
Claims 1, 4 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments submitted 1/11/2021 regarding amended instant independent claim 1 have been found persuasive.  Instant independent claim 1 discloses a nonaqueous electrolyte secondary battery including an electrode body as set forth in the claim with an outer package that houses the electrode body, a positive electrode including tungsten oxide adhering to a surface of a lithium transition metal oxide, a negative electrode including a negative active material including graphite which has an amorphous carbon film and amorphous carbon particles and at least one of polyacrylic acid and a salt thereof, wherein amorphous carbon of the amorphous carbon film and the amorphous carbon particles is present in an amount of 5 – 30% by mass relative to the negative active material, and pressure actin in the thickness direction of the electrode body is as set forth in the claim.
Goto in view of Dadheech, Ueki, and Kaneko is considered to be the combination of prior art references of record closest to the aforementioned limitations of instant independent claim 1.  However, none of the aforementioned references, neither alone nor in combination, discloses nor renders obvious all of the aforementioned limitations of instant independent claim 1.  Namely, as persuasively argued by the Applicants, the aforementioned combination does not disclose nor render obvious all of the limitations with respect to the combination of materials within the negative electrode, namely the different types of carbon and active material with respect to one another with a positive electrode including the material as set forth in the claims.
A further search of the prior art did not reveal any additional prior art references that alleviate the deficiencies of the previously applied prior art references.  Therefore, instant independent claim 1 is found allowable over the cited prior art references of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725